DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 21-40 are pending in the instant application.
	Claims 21-40 are examined in the instant Office action.
	Even though the claims recite judicial exceptions, the claims have the practical application of identifying microorganisms using sequence alignment techniques in a more computationally efficient manner than conventional technique that involve sequencing the entire gene.

Information Disclosure Statement
The IDSs filed on 5/14/2019 and 1/14/2021 have been considered.

Claim Objections
Claims 28, 36, and 40 are objected to because of the following informalities:
The claims are not properly indented.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claims 21-23, 27, 29-31, 35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Seilhamer et al. [US Patent 6,023,659] in view of Oldmeadow et al. [Mol. Biol. Evol., volume 27, 2010, pages 942-953; on IDS].
Claim 21 is drawn to a method comprising accessing a plurality of DNA sequence data sets that correspond to a particular biological sample.  The method comprises identifying, based on the lengths of the plurality of DNA sequence data sets, 
Claim 29 is drawn to similar subject matter as claim 21, except claim 29 is drawn to a system.

Figures 2A and 2B of Seilhamer et al. (and its commentary in column 4, lines 36-42 of Seilhamer et al.) illustrate a modular bioinformatics server that is computer controlled.  The subject of the invention of Seilhamer et al. is to determine hierarchies of protein function obtained from analysis of genetic information.  The genomic tool and first database, GenBank, is used to analyze, identify, and process genetic data as stated in column 16, lines 54-59 of Seilhamer et al., “The attributes of records in table 210 include a representative sequence ID for the project, and a hit ID and hit type for the representative sequence.  The hit ID refers to an identifier for a hit against an external database (e.g., GenBank).”  (Each different ID refers to a different data type).
	Proteins are derived from the genes in question are investigated.  Again, “GenBank (or other external database)” (column 16, line 60 of Seilhamer et al) is the first database used in the analysis.  
In Seilhamer et al. all biological sequences are investigated in multiple databases, comprising the biological sequences that are not “hits” in GenBank (i.e. the first database).  The second database is described in column 20, lines 18-20 and 30-32 of Seilhamer et al.  The specification of Seilhamer et al. states, “Preferably, the user interface employed with this invention possesses similar attributes to interfaces for other sequence databases (besides a full-length projects database)….  As a result the system may bring one of multiple available ‘query’ screens, each commonly formatted to allow the user to address his or her query.”  

Seilhamer et al. does not teach segmenting the DNA sequences.  Seilhamer et al. does not teach characterizing the microorganism based on the alignment matching.  Seilhamer et al. does not teach that the DNA sequence subsets are incomplete.
The document of Oldmeadow et al. studies the DNA sequences of four types of Drosophilia microorganism species wherein each DNA sequence corresponds to a single Drosophilia species [abstract].  The paragraph bridging pages 946-947 of Oldmeadow et al. teaches segmenting the genes to have an average segment length of 42 bp.  The abstract of Oldmeadow et al. teaches that the gene segments are incomplete in that the study is focused on the percentage of the Drosophilia genes that result in function.  The section bridging columns 1 and 2 on page 945 of Oldmeadow et al. teaches the role of sequence alignment and the correspondence between the plurality of different Drosophilia microorganism species and sequencing in the alignment process.

With regard to claims 22-23, 30-31, and 38, a “hit” with the GenBank reference database in column 16, lines 54-59 of Seilhamer et al. indicates a 100% (tolerance) match with an alignment result.  The second database is described in column 20, lines 18-20 and 30-32 of Seilhamer et al.  

With regard to claims 27, 35, and 39, the paragraph bridging pages 946-947 of Oldmeadow et al. teaches segmenting the genes to have an average segment length of Drosphilia genes that result in function.  

It would have been obvious to someone of ordinary skill in the art at the time of filing of the instant invention to modify the sequence alignment tools and databases of Seilhamer et al. by use of the segmenting and alignment tools related to Drosophilia of Oldmeadow et al. wherein the motivation would have been that the additional tools of segmenting and sequence alignment algorithms of Oldmeadow et al. yields data of physiological relevance to the microorganism Drosophilia. [abstract and Materials and Methods of Oldmeadow et al.].

35 U.S.C. 103 Rejection #2:
Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Seilhamer et al. in view of Oldmeadow et al. as applied to claims 21-23, 27, 29-31, 35, and 37-39 above, in further view of Ballinger et al. [US PGPUB 2002/0156009 A1].
Claims 24 and 32 are further limiting comprising segmenting the DNA sequence data to produce multiple portions of the DNA sequence data set using a window of a window size.
The documents of Seilhamer et al. and Oldmeadow et al. make obvious characterizing microorganisms via DNA segmentation and alignment algorithms, as discussed above.  Seilhamer et al. and Oldmeadow also make obvious a report of the 
Seilhamer et al. and Oldmeadow et al. do not teach windows or window sizes.
The document of Ballinger et al. studies interleukins [title].  Paragraph 408 of Ballinger et al. teaches segmenting the biological sequence into windows of window sizes.
It would have been obvious to someone of ordinary skill in the art at the time of filing of the instant invention to modify the sequence alignment tools and databases of Seilhamer et al. and the segmenting and alignment tools related to Drosophilia of Oldmeadow et al. by use of the windows of Ballinger et al. wherein the motivation would have been that Ballinger et al. gives an additional mathematical tool for the analysis of sequence alignments [paragraph 408 of Ballinger et al.].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting Rejection #1:
21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,589,101 B2 [on IDS]. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite conditional algorithms for sequence alignments with more than one database in order to identify a plurality of microorganisms.  While the claim of ‘101 recites additional limitations with respect to the instantly rejected claim, the claim of ‘101 anticipates the instantly rejected claim.

Double Patenting Rejection #2:
Claims 21-22, 29-30, and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12, 15, and 20, respectively, of U.S. Patent No. 9,971,867 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite conditional algorithms for sequence alignments with more than one database in order to identify a plurality of microorganisms.  While the claims of ‘867 recite additional limitations with respect to the instantly rejected claims, the claims of ‘867 anticipate the instantly rejected claims.

Double Patenting Rejection #3:
Claims 21, 24, 29, 32, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 15, and 19, respectively, of U.S. Patent No. 10,204,209 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite conditional .

Allowable Subject Matter
Claims 25-26, 28, 33-34, 36, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-26 and 33-34 are free of the prior art because the prior art does not teach the algorithm regarding window sizes.
Claims 28, 36, and 40 are free of the prior art because the prior art does not teach identifying a predefined percentage of the plurality of DNA sequence data sets that represent the longest sequence lengths with the plurality of DNA sequence data sets.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):


Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Related Prior Art
	While the prior art of the information disclosure statements teach alignments of sequences with reference sequences in databases, the prior art does not teach aligning the sequence with a first data set and then (based on the results of the first alignment) aligning the same sequence with sequences in a second data set.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.

	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        18 April 2021